Citation Nr: 0601714	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-11 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for otomastoiditis with a 
history of cholesteatoma, claimed as dizziness and loss of 
balance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 determination and a July 2000 
rating decision issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in St. 
Petersburg, Florida.


FINDINGS OF FACT

Competent, probative medical evidence medically attributes 
the veteran's inner ear problems, diagnosed as chronic otitis 
media and otomastoiditis with a history of cholesteatoma, to 
his service-connected perforated left ear drum.


CONCLUSION OF LAW

Chronic otitis media and otomastoiditis with a history 
cholesteatoma is proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  However, as 
the secondary service connection claim has been resolved in 
the veteran's favor, the Board dispenses with discussion of 
the VCAA.

Secondary Service Connection 

The veteran is service-connected for a perforated left 
eardrum with hearing loss.  See June 1997 rating decision.  
His perforated left eardrum is rated as noncompensable (zero 
percent disabling) while his hearing loss is rated as 10 
percent disabling.  The veteran currently contends that his 
perforated left eardrum caused him to develop inner ear 
problems for which he is entitled to secondary service 
connection.  Service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2004).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran has been diagnosed with chronic otitis media, a 
condition of the inner ear.  See VA treatment records.  The 
medical evidence also refers to his inner ear problems as 
otomastoiditis with a history of cholesteatoma.  See private 
medical evidence.  The veteran was afforded a VA examination 
in April 2002 and the resulting report reflects that the VA 
physician indicated that the veteran's dizziness, loss of 
balance and cholesteatoma were not service connected.  
However, the VA physician did not specifically indicate 
whether he considered that the veteran's inner ear problems 
were the result of or medically attributable to his service-
connected left ear perforation in his determination that they 
were not service-connected.  This lack of specificity lessens 
the probative value of the medical opinion contained in the 
April 2002 VA examination report.

A November 1998 VA audio examination report, resulting from 
an examination afforded the veteran in connection with a 
previous increased rating claim, reflects that the examiner 
indicated that the veteran continued to be followed for his 
middle ear problems that were related to the service-
connected tympanic membrane perforation.  A February 2004 
letter was submitted from a private physician who did not 
have the veteran's service medical records available for 
review.  The private physician indicated that if the veteran 
did indeed perforate his eardrum while in service as the 
veteran contended, that it was often the course with a 
chronic perforation to subsequently develop otomastoiditis 
and cholesteatoma.  As indicated, an in-service left ear 
perforation has been conceded and service connection has been 
established for the disability.  Therefore, as the November 
1998 VA examination report and the February 2004 letter from 
a private physician medically attribute the veteran's inner 
ear problems, diagnosed as chronic otitis media and 
otomastoiditis with a history cholesteatoma, to a service-
connected disability, service connection is warranted for 
this disability on a secondary basis and this appeal is 
granted.


ORDER

Service connection for chronic otitis media and 
otomastoiditis with a history of cholesteatoma is granted.



_______________________________________________________
C.W. SYMANSKI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


